DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-21 as filed in a preliminary amendment on 1/31/2020 are pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a) (2) as being anticipated by Sunvold et al.  (US 20100233756 A1).
Regarding claim 1, Sunvold discloses a food product comprising a corn protein concentrate ([0040], working examples) and a polysaccharide [0040], wherein the food product has a density of 248 g/L (example 1), or 299 g/L (example 2).
Claims 1, 4-9 and 17-21 are rejected under 35 USC 102(a) (2) as being anticipated by Fox et al. (US 2009/0148589 Al).
Regarding claim 1 and 7, Fox discloses a food product comprising a corn protein concentrate and a polysaccharide (starch), wherein the starch is present in the corn protein concentrate ingredient (Table 4) and inherently present in rice and wheat for example, in the exemplary formulation, and   wherein the food product has an exemplary density of 300 g/L or 328 g/L (Table 19) which fall within the claimed range. 
Regarding claims 4-6, the corn protein concentrate is present at exemplary levels of 16%, 25 % and 35%, which fall within the claimed ranges.
Regarding claim 8, the starch in the corn protein concentrate is derived from corn.
Regarding claim 9, the food product in Fox is an extruded product.
Regarding claims 17 and 18, Fox discloses corn in the exemplified product in Table 17 (kibbles), which is considered whole grain wheat inherently containing a fiber component. 
Regarding claim 19, the food product in Fox comprises sugar as a component of corn protein concentrate (Table 4).
Regarding claim 20, Fox discloses alternatively applying a corn protein concentrate in combination with soy protein in making kibbles, wherein the ratio of corn protein concentrate to soy protein is 70:30 (Examples 10 and 11).
Regarding claim 21, Fox discloses a corn protein concentrate to soy protein ratio of 70:30 which encompasses the claimed 10-30% range of soy protein.
Claims 1, 4-11 and 17-21 are rejected under 35 USC 102(a) (2) as anticipated by Kindelspire et al. (WO 2017/011625 Al), cited in the written opinion of the ISA.
Regarding claims 1, 7, 8 and 9, Kindelspire et al.  discloses an extruded  food product as claimed comprising a corn protein concentrate or isolate, zein,  and a polysaccharide inherently present in whole corn flour in the form of starch, and having an exemplary  bulk density of 277g/L which falls within the claimed range (for example in Example 1, Tables 4 and 5).
Regarding claims 4-6, Kindelspire et al.  discloses a food product with corn protein concentrate or isolate in the claimed range (Table 4, claim 2).
Regarding claims 10 and 11, Kindelspire et al.  discloses extruded puffed and extruded crisp food products (for example, see Table 8, Example 5, claim 1).
Regarding claims 17 and 18, Kindelspire et al.  discloses whole corn flour that inherently contains fiber.
Regarding claim 19, Kindelspire et al.  discloses sugar in the food product composition (Table 4).
Regarding claims 20 and 21, Kindelspire et al.  discloses an additional protein source, soy protein, (Tables 4 and 8, for example), wherein the soy protein is about 60% by weight of the combination of corn protein concentrate or isolate and the additional protein source. (Table 8, recipe C).
Claims 1, 4-11 and 17-21 are therefore anticipated by the art cited above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 USC 103 as being unpatentable over Kindelspire et al.   (WO 2017/011625 Al)  as applied to claim 1 above, in view of  Chen et al. (WO 2016/154441 Al) and Fox et al. (US 2009/0148589 Al).
 Kindelspire et al.  discloses a food product as claimed, having a corn protein concentrate or isolate (concentrated zein), which is considered to have a protein concentration as claimed,   but does not specifically disclose a corn protein isolate having the claimed properties.  Kindelspire et al.   discloses that a food product comprising the protein isolate should have a good color (page 2 line 3).  Chen discloses corn protein isolate having properties as claimed ([0041], Table 7, Table 10A, for example)    and a protein concentration as claimed, for food applications.  Regarding corn protein concentrate,  Fox et al. disclose corn protein concentrates having protein content in the claimed range (see Table 1), wherein the concentrates are decolorized [0048].   At the time of the invention, one of ordinary skill in the art looking to make a food product as disclosed in Kindelspire et al.   would therefore have considered an alternative protein ingredient as in Chen et al. or Fox et al. with a reasonable expectation of successfully obtaining a food product with desired organoleptic properties.  
Claims 12 and 13 are rejected under 35 USC 103 as being unpatentable over Kindelspire et al. (WO 2017/011625 Al), in view of Fosdick et al. (US2015/0201647 A1).  
Regarding claims 12 and 13, Kindelspire et al.  as applied to claim 1 above, does not specifically disclose exemplary compositions with bulk density in the claimed ranges.
Fosdick et al.  however, discloses that  some low density snack food  products comprising corn protein concentrate or isolate as disclosed in Kindelspire, may have a density in a range from about 0.02 g/cm3 to about 0.7 g/cm3 (20 to 700 g/L) or from about 0.02 g/cm3 to about 0.5 g/cm3 (20-500g/L), [0034] which encompasses the claimed ranges, with an exemplary embodiment , Table 4 recipe A2 having a bulk density of 96 g/mL, meeting the limitation of “about 95 g/L” in claim 13.
Claims 14-16 are rejected under 35 USC 103 as being unpatentable over WO 2017/011625 Al to Kindelspire et al.    as applied to claim 1 above in view of Baier et al. (US 2013/0273219 Al).
 Kindelspire et al.    discloses a food product as claimed, but does not specifically disclose a particle size of a corn protein concentrate or isolate in the composition. Baier however discloses fine particle and agglomerated/pelletized protein ingredients for extruded, expanded snack food applications, wherein the fine particles have particle size up to 300 microns and micropellets of these particles have a particle size of up to 1800 microns [0041] -[0043].  As both Kindelspire et al.   and Baier are directed to protein ingredients for extruded food applications to prepare puffed products, it would have been obvious to one of ordinary skill in the art to consider using fine particle and agglomerate particles of protein concentrates in the particle size ranges disclosed in Baier, with a reasonable expectation of successfully incorporating a protein ingredient in such a product.
Claims 2, 3 and 12-16 are therefore prima facie obvious in view of the art.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793